                  Case 1:21-mj-00555-SH Document 5 Filed 07/12/21 Page 1 of 2

                            UNITED STATES DISTRICT COURT
                                      WESTERN DISTRICT OF TEXAS
                                           AUSTIN DIVISION
United States of America

v.                                                       Case Number: AU:21-M -00555(1)

(1) Brannen Sage Mehaffey
      Defendant

Dear Sir or Madam:
TAKE NOTICE that the above-entitled case has been set before:
UNITED STATES MAGISTRATE JUDGE SUSAN HIGHTOWER,
at the U.S. Courthouse, 501 West Fifth Street Austin, Texas Courtroom #6, for the following:
DETENTION / BOND REVOCATION HEARING
on Thursday, July 15, 2021 at 10:00 AM


EVERYONE to whom this notice is addressed (except those to whom copies are sent for
information only) must appear IN PERSON unless excused from appearing by the Court.

ATTORNEYS are reminded that it is their duty to advise clients, witnesses, and others
concerning rules of decorum to be observed in Court. (Local Court Rule AT-5(b)(12)).

WHENEVER defendants or witnesses in a criminal case have need for the services of a court
interpreter, the attorney must inform the U.S. District Clerk not later than five (5) business days
before the scheduled Court proceeding.

If defendant chooses to waive hearing, a written waiver (see attached) must be signed by
defendant and counsel and filed by 4:00 p.m. THE DAY BEFORE before scheduled hearing.

Date Issued: July 12, 2021
(1) Brannen Sage Mehaffey                          /s/
                                                   James Ferrell
                                                   Magistrate Courtroom Deputy
Attorney at Law                                    (512) 916-5896 Ext. 8720



cc:          U.S. Probation
             U.S. Pretrial Services
             U.S. Clerk
             U.S. Attorney
              Case 1:21-mj-00555-SH Document 5 Filed 07/12/21 Page 2 of 2


                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION
United States of America

v.                                                              NO: AU:21-M -00555(1)

(1) Brannen Sage Mehaffey                                       Charging District's Case No.: 2:20-CR-626-DWL

                                         Waiver of Rule 32.1 Hearing
                                (Violation of Probation or Supervised Release)

      I understand that I have been charged with violating the conditions or probation or supervised
release in a case pending in another district, the District of Arizona, Phoenix Division.

I have been informed of the charges and of my rights to:

           (1) retain counsel or request the assignment of counsel if I am unable to retain counsel;

           (2) an identity hearing to determine whether I am the person named in the charges;

           (3) production of certified copies of the judgment, warrant, and warrant application, or reliable
               electronic copies of them if the violation is alleged to have occurred in another district;

           (4) a preliminary hearing to determine whether there is probable cause to believe a violation
               occurred if I will be held in custody, and my right to have this hearing in this district if the
               violation is alleged to have occurred in this district; and

           (5) a hearing on the government's motion for my detention in which I have the burden to establish
               my eligibility for release form custody.

       I agree to waive my right(s) to:

       (      ) an identity hearing and production of the judgment, warrant and warrant application.

       (      ) a preliminary hearing.

       (      )   a detention hearing.

       (      ) an identity hearing, production of the judgment, warrant and warrant application, and any
                preliminary or detention hearing to which I may be entitled in this district. I request that
                those hearings be held in the prosecuting district, at a time set by that court.

            I consent to the issuance of an order requiring my appearance in the prosecuting district
where the charges are pending against me.

                                                         (1) Brannen Sage Mehaffey, Defendant


Date
                                                         Counsel for Defendant
